Motion by plaintiff to dismiss appeal of defendant from an order of the County Court, Nassau County, entered July 18,1963, which denied defendant’s demurrer or motion to dismiss the first count in the indictment against him. Motion granted; appeal dismissed. An order denying a demurrer or motion to dismiss an indictment is not appealable (Code Grim. Pro., § 517; cf. People v. Latoslci, 2 A D 2d 891); such an order is reviewable only on the appeal from the final judgment. Beldoek, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.